Upon breach, by the purchaser, of a title-retaining contract of sale providing for instalment payments, prefaced by the agreement: "which I agree to take and to pay for as follows:" with the further agreement in case of default to return the property, the seller has two remedies; the collection of the remainder of the purchase price, or, second, the retaking of the property. (Pease v. Teller Corp., 22 Idaho 807,128 P. 981; Thienes v. Francis, 69 Or. 171, 134 P. 1195, 138 P. 845; Manganese Steel Safe Co. v. First Nat. Bank, 25 S.D. 119,125 N.W. 572; Sioux Falls Adjustment Co. v. Aikens, 32 S.D. 154,142 N.W. 651; Mortensen Woodworking Co. v. Raabe, 171 N.Y. Supp. 128. See, also, Arthur E. Guth Piano Co. v. Adams,114 Me. 390, 96 A. 722.) The appellant plead and made a primafacie case under the first alternative remedy and the trial court therefore erroneously entered a nonsuit in favor of the purchaser.
The judgment is ordered reversed and the cause remanded. Costs awarded to appellant.
Taylor and T. Bailey Lee, JJ., concur. *Page 293